UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4543



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLENE LOVONE SHADE, a/k/a Charlene Lovone
Dunphy, a/k/a Charlene Lovone Arnold,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. David A. Faber, Chief
District Judge. (CR-02-45)


Submitted:   December 21, 2005            Decided:   January 18, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John G. Hackney, Jr., THE      LAW OFFICE OF JOHN G. HACKNEY, JR.,
Charleston, West Virginia,     for Appellant.    Thomas E. Johnston,
United States Attorney, Paul   T. Camilletti, Assistant United States
Attorney, Martinsburg, West    Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Charlene Lovone Shade, a federal prisoner, seeks to

appeal the district court’s order denying relief on her 28 U.S.C.

§ 2255 (2000) motion.          An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists       would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Shade has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                       - 2 -